REQUESTED BY: Senator James E. Pappas Member of the Legislature State Capitol Building, Room 2004 Lincoln, Nebraska 68509
Dear Senator Pappas:
You have inquired whether, in our opinion, new legislation would be appropriate to allow records of the State of Nebraska Department of Correctional Services (DCS) to be made available to local school districts for the purposes of ascertaining what testing, training and education have been made available to a juvenile while in DCS custody. We believe that such legislation would certainly clarify the situation and therefore be appropriate.
Your letter calls our attention to an informal opinion of this office dated August 19, 1977, concerning an interpretation of Neb.Rev.Stat. § 83-178 (Reissue 1981). That opinion concludes that `other state agencies having a legitimate interest in an inmate file' can have access under 83-178
to information contained in DCS files. However, since your area of concern does not involve state agencies but local political subdivisions and further involves, we assume, only juveniles, we believe it would be best to contemplate the enactment of new legislation or the amendment of present legislation to obtain the goals you have expressed.
Yours truly, PAUL L. DOUGLAS Attorney General J. Kirk Brown Assistant Attorney General